                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION

MICHAEL A. KENNEDY, #1516203,                       §
                                                    §   Case No. 6:19-CV-207-JDK-JDL
v.                                                  §
                                                    §
DIRECTOR, TDCJ-CID,                                 §

                                    ORDER OF DISMISSAL

       Petitioner Michael A. Kennedy, an inmate confined in the Texas prison system,

proceeding pro se, filed the above-styled and numbered petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2254. Docket No. 1. The complaint was referred to United States Magistrate

Judge John D. Love (Docket No. 2), who issued a Report and Recommendation (Docket No. 3)

concluding that the petition should be dismissed without prejudice until such time that Mr.

Kennedy shows proof that all of the sanctions imposed against him, either by the Fifth Circuit or

any court within the jurisdiction of the Fifth Circuit, have been satisfied. A copy of the Report

and Recommendation was sent to Mr. Kennedy on May 14, 2019, and the Court’s docket reflects

that Mr. Kennedy received the Report on May 20, 2019. Docket No. 4. The Report of the

Magistrate Judge, which contains his proposed findings of fact and recommendations for the

disposition of such action, has been presented for consideration, and no objections being raised by

Mr. Kennedy to the Report, the Court is of the opinion that the findings and conclusions of the

Magistrate Judge are correct. It is therefore

       ORDERED that the Report of the United States Magistrate Judge is ADOPTED as the

opinion of the Court. Docket No. 3. It is further

       ORDERED that Mr. Kennedy’s petition for a writ of habeas corpus is DISMISSED

WITHOUT PREJUDICE. A certificate of appealability is DENIED sua sponte. All motions

not previously ruled on are DENIED.
So ORDERED and SIGNED this 11th day of June, 2019.



                                 ___________________________________
                                 JEREMY D. KERNODLE
                                 UNITED STATES DISTRICT JUDGE
